Citation Nr: 0306816	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  02-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for a depressive 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
disorder, with residuals of a medial meniscectomy, lateral 
retinacular release, and patellar realignment, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office and 
Medical Center (RO) in Fort Harrison, Montana.

The issue of entitlement to an increased evaluation for a 
right knee disorder, with residuals of a medial meniscectomy, 
lateral retinacular release, and patellar realignment, will 
be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's depressive disorder is productive of 
symptomatology that is more than moderate in degree, 
including a flattened affect and increasing social isolation.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for a depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9434 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159 (2002).  Specifically, the RO has obtained 
records corresponding to medical treatment reported by the 
veteran and has afforded him a VA examination addressing his 
claimed disorder.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an August 2002 
Statement of the Case.  See 38 U.S.C.A. § 5103.  This 
issuance, which includes a summary of the newly enacted 
provisions of 38 C.F.R. § 3.159, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a December 1994 rating decision, the RO granted service 
connection for a depressive disorder as secondary to the 
veteran's service-connected right knee disorder.  A 30 
percent evaluation was assigned, effective from February 
1994.  

During his October 2000 VA psychiatric examination, the 
veteran expressed a flat affect and a depressed mood.  There 
was no indication of a thought disorder.  The veteran 
indicated frustration about his inability to work on account 
of his physical problems.  He described himself as being 
quite isolated, with decreased tolerance.  Also, he denied 
suicidal ideation or intent, but "at times, he wishes he 
would have been killed in his recent auto accident."  His 
responses on a depression inventory survey suggested a severe 
depression characterized by feelings of sadness and 
pessimism, feeling as being a failure, a lack of pleasure and 
interest in life, a loss of energy, notable fatigue, and a 
loss of sexual interest.  The examiner commented that the 
veteran's depression had increased since his recent 
automobile accident and might decrease once his physical 
problems and employment setbacks were addressed.  The 
diagnoses were dysthymic disorder and major depressive 
reaction.  The examiner assigned a current Global Assessment 
of Functioning (GAF) score of 55 and a high score of 65 for 
the past year.  

A December 2000 VA outpatient treatment report indicates that 
the veteran "appears to have a severe depression," but a 
GAF score of 55 was assigned.  A report from August 2002 
indicates that the veteran's dysthymia appeared to be 
intensified by inactivity dictated by chronic pain, which in 
turn shook his self-image.  A GAF score of 60 was assigned.  
He was reevaluated by a psychiatrist in September 2002, 
during which time he reported constant depression, insomnia, 
and irritability.  Although he claimed that he had 
"terrible" short-term memory, the examination revealed his 
memory to be adequate.  His thoughts were pessimistic, and 
his affect was flat.  The diagnoses were major depression and 
recurrent and generalized anxiety disorder, and a GAF score 
of 55 was assigned.  

The RO has evaluated the veteran's service-connected 
depressive disorder at the 30 percent rate under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

Under this code section, a major depressive disorder which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses a major 
depressive disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for a major 
depressive disorder manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

In this case, there is evidence suggesting that the currently 
assigned 30 percent evaluation does not adequately 
contemplate the degree of severity of the veteran's 
depressive disorder.  There is some question as to the degree 
of this disorder; although the examiner who conducted the 
October 2000 VA examination noted that testing revealed 
severe depression, the assigned GAF score of 55, under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), is 
indicative of moderate symptoms.  Other symptoms, however, 
include increased social isolation and a flattened affect.  
To this extent, the Board is satisfied that the veteran's 
disability picture more closely resembles the criteria for a 
50 percent evaluation than that for a 30 percent evaluation.

The Board has also considered whether an even higher 
evaluation, of 70 percent, is warranted.  Although the 
veteran has questioned whether he would be better off having 
been killed in his recent automobile accident, he has not 
actually indicated suicidal ideation.  Moreover, it is 
apparent from his psychiatric records that his major 
limitations in terms of employability result from his 
physical disabilities; there is no suggestion of a 
correspondingly high degree of occupational impairment due to 
his depressive disorder.  As such, the Board does not find 
that the criteria for a 70 percent evaluation have been met.

Overall, the Board finds that the evidence of record supports 
an increased evaluation of 50 percent, but not more, for the 
veteran's service-connected depressive disorder.  To that 
extent, the appeal is granted.  See 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected depressive disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent evaluation for a depressive disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

As indicated above, the veteran's service-connected right 
knee disorder encompasses residuals of a medial meniscectomy, 
lateral retinacular release, and patellar realignment.  A 
magnetic resonance imaging study (MRI), however, from 
September 2002 revealed mucoid degenerative changes involving 
the posterior horn of the menisci.  Also, a December 2002 
record indicates the presence of right knee instability.  In 
that same month, the veteran underwent a right knee 
arthroscopy.  He has not, however, been subsequently examined 
to determine the nature and extent of his current right knee 
disability.

The Board therefore finds that the medical evidence of record 
is inadequate to reach a determination on the veteran's claim 
for an increased evaluation for his service-connected right 
knee disorder.  First, an assessment should be made as to the 
degree of his right knee disability following the recent 
surgery.  Second, an opinion is necessary as to whether the 
currently diagnosed degenerative changes are etiologically a 
part of the service connected disability (service connection 
was denied for traumatic arthritis of the right knee in a 
December 2002 rating decision).  Third, if the traumatic 
arthritis is found to be etiologically related to the 
service-connected right knee disability, it is incumbent upon 
the RO to consider whether separate evaluations are warranted 
for arthritis and instability of the right knee.  See 
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).

Accordingly, this case is REMANDED back to the RO for the 
following action:

1.  The RO should obtain all outpatient 
treatment records of the veteran dated 
after January 2, 2003, from the Fort 
Harrison VA Medical Center.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and extent of his current 
right knee disorder.  The examiner should 
be provided with the veteran's claims 
file and should review the entire claims 
file in conjunction with this 
examination.  Range of motion studies and 
x-rays should be conducted, and 
commentary should be provided as to the 
presence and extent of any painful 
motion, excess fatigability, instability, 
and functional loss due to pain.  The 
examiner is specifically requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's degenerative changes of the 
right knee are etiologically related to 
his service-connected disability.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

4.  Then, the RO should readjudicate the 
issue of entitlement to an increased 
evaluation for residuals of a medial 
meniscectomy, lateral retinacular 
release, and patellar realignment.  In 
readjudicating this claim, the RO should 
reconsider the issue of entitlement to 
service connection for arthritis of the 
right knee, as well as the question of 
whether separate evaluations are 
warranted for arthritis and instability.  
If the RO's determination remains in any 
way unfavorable to the veteran, he and 
his representative should be furnished 
with a Statement of the Case and provided 
a reasonable period of time in which to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to the 
outcome of matter at issue at this time.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



